The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, whether the records of the Oklahoma Tax Commission relating to municipal sales tax collections are privileged and unavailable for examination by municipal authorities.  The Oklahoma Tax Commission is required by Title 68 Ohio St. 205 [68-205] (1971) to maintain confidentiality as to its tax records and files, subject to certain statutory exceptions.  One such exception is found in Title 68 Ohio St. 205.1 [68-205.1] (1979) wherein it is provided: "To determine the actual municipal sales tax liability of any person engaged in any business upon which the Oklahoma Excise tax of two percent (2%) is levied, a city or town may request, in writing, from the Oklahoma Tax Commission the names and addresses of persons who report doing business within the boundary of the city or town. 68 Ohio St. 205 [68-205], Oklahoma Statutes, notwithstanding and upon receipt of a written request from a city or town, the Oklahoma Tax Commission shall, within thirty (30) days, furnish the requested information to the city or town. No city or town may submit more than two (2) such written requests in any one (1) calendar year. Such report shall not include information pertaining to the gross sales, nor any other information, except as to the name and address of the business involved." Therefore, it is the official opinion of the Attorney General that Oklahoma Tax Commission records pertaining to municipal sales tax collections are privileged under Title 68 205 (1971), and unavailable for examination by municipal authorities except as provided in 68 Ohio St. 205.1 [68-205.1] (1979).  (LARRY OAKES) (ksg)